          Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 1 of 14




                                    UNITED STATES DISTRICT
                                      COURT DISTRICT OF
                                       MASSACHUSETTS

   UNITED STATES OF AMERICA                        )
                                                   )
                         v.                        )     Criminal No. 19-CR-10357
                                                   )
   DAVID JOHN,                                     )
   a/k/a “DAVID FONDOTS”                           )
                                                   )
                    Defendant                      )

                      SUPPLEMENTAL MOTION TO DISMISS
           UNITED STATES’ MOTION FOR ORDER OF FORFEITURE (MONEY
                                JUDGMENT)


                               PRELIMINARY STATEMENT
       Defendant David John Fondots respectfully requests that this Court deny the government’s

motion seeking a preliminary order of forfeiture and a forfeiture money judgment (the “Motion”).

Primarily because the evidence is not reliable and the PSR was tainted by the Governments

suppression of exculpatory and impeachment evidence creating the allusion to the Probation office

of a preponderance of evidence. Deprived of this evidence and the ability to view the US

submissions having been withheld violating the Defendants rights, the PSR is not a basis for

reliable evidence that any forfeiture over what was already paid in is justified.


       This is made more serious as this is a Money Judgements which allows the government to

avoid the need to trace. They provide a way for the government to exaggerate the amount of the

proceeds generated by the offense of by ERRONEOUS EXTRAPOLATIONS. They produce

forfeiture judgements that hang over the defendant for the rest of his life, regardless of ability to

pay and thus interfering with his rehabilitation and risk 8th Amendment violations. These estimates

can be wildly exaggerated by the use of faulty extrapolation techniques.
            Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 2 of 14



        Sentencing judges have agreed with the Defendant’s argument that the PSR’s calculation was

“too speculative,” and found a guideline loss of zero. This is particularly true when evidence is not

reliable.


        United States v. Villa, 589 F. App’x 532 (11th Cir. 2015) (“When a Defendant challenges the

loss amount provided in his PSI, the Government bears the burden of establishing the loss by a

preponderance of the evidence, and the district court must make factual findings sufficient to support

the attributed amount. However, when a Defendant does not object, a court may properly rely on

undisputed statements of loss in the PSI, even when those statements are conclusory.”); United

States v. Ross, 502 F.3d 521, 531 (6th Cir. 2007) (“[I]f the Defendant raises a dispute to the

presentence report, the court may not merely summarily adopt the factual findings in the presentence

report or simply declare that the facts are supported by a preponderance of the evidence.” [quotations

and citation omitted]).   David objected to the PSR and is prepared at sentencing to provide his

argument and evidence to the Court.


        For this reason, the court should hear both parties at Sentencing before granting any motion

for forfeiture.


        Summary of the Governments argument:


First David outlines the 3 key elements the Government bases their reasons that the Forfeiture is

appropriate. David then presents the argument and law to support his assertion that the

governments reasoning is not supported by law or precedent.


        1. David Pled Guilty-No Scheme: The Government states David pled guilty to a scheme

            to defraud. False. The transcripts and the court acknowledged that David specifically

            stated there was no scheme and has never accepted nor can accept guilt or responsibility

            for a scheme and only that he caused to be over paid $3,000. David was permitted to

            argue what is relevant conduct but was denied that right in violation of the 6th
  Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 3 of 14



   Amendment through the government’s suppression of the majority of the evidence it

   shared with the court and PSR process. There was no fraud and no acceptance of any

   inference or charges that include Fraud.


2. Reduction by amount already paid back - David paid back $200,100 years before any

   criminal charges which is not an admission of guilt but a combination of cash put into

   company and an accepted civil settlement that also included millions of dollars in

   additional consideration paid back.


3. Reasonable and Reliable evidence even Hearsay - The Government states that they

   have the ability to secure a forfeiture judgement based on Reasonable and Reliable

   evidence even Hearsay. But that is not the case. The government judgement sought is

   based entirely on lies, false and falsified information much of which was constructively

   suppressed by the Government until the day before hearing. They suppressed and then

   submitted false information which they knew or should have known was false secretly

   to the probation office to arrive at a tainted PSR and entirely erroneous Loss

   Calculation. David was entitled to over $618,135.67. Due to the lies and suppression of

   impeachment evidence that was not shared with the court. The witnesses and the

   hearsay are not reliable. They stated to the FBI and government for years of interviews

   that they had the backup documents on David’s salary but then never produced them.

   They lied about what they had then lately told the FBI in email that they “had no

   documents” but “everyone knew the facts”. The AUSA is saying after suppressing that

   fact and many others that their evidence is reliable.


       The Probation Officer told David that they were not getting in the middle of

   discovery issues between the USA and David.
            Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 4 of 14



                The Probation office stated that she assumed that the USA checked and verified the

            evidence therefore considered it reliable. This was not the case. The Government

            sentencing evidence shows the witnesses time and again saying Andy Davis, or

            Bernardo Abecasis has documents such as contracts and that they would send them to

            the AUSA and FBI. They never did and the USA allowed the interviews to stand even

            after these witnesses admitted they had been making false statements for years to the

            FBI.


                The Government has lost the “reliability’ of their evidence including hearsay when it

            is based on lies.


        Sentencing judges have agreed with the Defendant’s argument that the PSR’s calculation was

“too speculative,” and found a guideline loss of zero. This is particularly true when evidence is not

reliable.


        United States v. Villa, 589 F. App’x 532 (11th Cir. 2015) (“When a Defendant challenges the

loss amount provided in his PSI, the Government bears the burden of establishing the loss by a

preponderance of the evidence, and the district court must make factual findings sufficient to support

the attributed amount. However, when a Defendant does not object, a court may properly rely on

undisputed statements of loss in the PSI, even when those statements are conclusory.”); United

States v. Ross, 502 F.3d 521, 531 (6th Cir. 2007) (“[I]f the Defendant raises a dispute to the

presentence report, the court may not merely summarily adopt the factual findings in the presentence

report or simply declare that the facts are supported by a preponderance of the evidence.” [quotations

and citation omitted]).
          Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 5 of 14



            Summary of Why Recent Supplemental Motion from United States should be

                              dismissed or stayed until Sentencing:


       The government submitted a proposed forfeiture order to the court however the government

violated the Eighth Amendment’s prohibition against excessive fines. And that amounts are

supported by a preponderance of evidence yet David’s 6th Amendment rights were also violated

since the evidence used to arrive at the Loss Calculation is false and impeachment and exculpatory

evidence was suppressed. The process and refusal to perform legally obligatory responsibilities in

discovery has tainted the outcome on forfeiture if based on the PSR or evidence used for the PSR.


       The plea agreement was accepted where by #23 para 29 is clear on what was factual

and where responsibility was accepted. And whereby the defendant was not required to accept

the alleged facts and information of the General Allegations in #23. Defendants are presumed

innocent and that giving significant weight to uncharged crimes amounts to punishing defendants

for crimes without the benefit of a jury trial. The government absent of having to abide by rules of

evidence has attempted to gain an excessive punishment for alleged crimes that were not charged

and for alleged ‘relevant conduct” that would not have stood up to facts, confrontation, or rules of

evidence. Rules of evidence are weakened subsequent to a guilty plea being accepted but the US

Constitution is not. And the rules of evidence do apply in discovery when that evidence was

intentionally withheld before, during, and after the plea negotiation process was closed in the Rule

11 and impacts punishment or sentencing. The majority of government evidence that drove the

values for the plea was withheld and was impeachable before the motions were filed or the PSR

was complete. And there remains evidence that would entirely impeach the witnesses for the loss

calculation that is withheld and denied Defendant.

       This evidence and sworn testimony coming at the sentencing memorandum and hearing

without question prove that the Defendant did not take the amounts stated.
          Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 6 of 14



       The Defendant has a superiority of evidence that will show the vastly incorrect loss

calculation was based significantly on false statements, statements taken as fact promised to have

back up that never materialized, and errors by the witnesses and victims.

       The General Allegations that infer these other ‘criminal activities’ which are driving

excessive request for forfeiture are based on provable falsehoods known to the alleged victims and

the government during the PSR process. Rights which have been denied during the process to

discovery would have disproven the loss calculation entirely (the $177,483 is 980% inflated with

false information).

       This alleged relevant conduct based on falsehoods was determined without the

constitutional protections that guard against unfair punishment, including indictment, a jury trial,

proof beyond a reasonable doubt, and confrontation of witnesses. That is why the plea was made

very specifically to #23 paragraphs 29 and 31 while explicitly not accepting nor committing to

accept responsibility for General Allegations. The US will argue that defendant knew the risk of

the impact of relative conduct before entering the plea, which I plan to abide by as agreed.

       However, defendant expected a fair playing field and only learned that the Government

withheld evidence that it was obliged to produce according to Rules, Law, and Department of

Justice Policy manual so that the defendant even after a plea can address evidence fairly in the PSR

process. The US only disclosed 4.37% of its total evidence trove until the evening before the

previous sentencing date. And there is still evidence that would impeach the loss calculation

evidence entirely. “A Prosecutor MUST disclose information that either case a substantive doubt

upon the accuracy of any evidence – including but not limited to witness testimony-the prosecutor

intends to rely on to prove the element of any crime charged…” There is a cumulative impact of

items of information that are impeachable or were withheld or are false. When several items

together can have an impact on sentencing including forfeiture ALL such items must be disclosed.

Not 4% or 5% of them.
           Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 7 of 14



         Since the evidence presented was purely hearse, not sworn or under penalty of perjury the

denial of the right to view and present impeachment, it may be considered but does not itself

represent authority. Both Brady and Giglio mandate the disclosure of the evidence if it is material

to punishment. The Constitution requires disclosure.

         A court considering whether a proposed forfeiture violates the Eighth Amendment’s

prohibition against excessive fines established by the U.S. Supreme Court in United States v.

Bajakajian, 524 U.S. 321 (1998).


At sentencing, the burden of proof is on the government in regard to the base offense level and any

enhancing factors. The burden of proof is on the defendant for any mitigating factors. United States v.

Howard, 894 F.2d 1085, 1090 (9th Cir. 1990). Therefore, the government should bear the burden of

proof when it seeks to raise the offense level, and the defendant bears the burden of proof when he or

she seeks to lower the offense level. Id. In other words, even though the government has the burden

of proving the amount of loss, the defendant has the burden of proving that they are entitled to a credit

against the loss amount. United States v. Exec. Recycling, Inc., 953 F. Supp. 2d 1138, 1152 (D. Colo.

2013).

         This is problematic when the USA proof was based on knowingly false evidence shared

with the probation office. Although the law and Rules of Evidence 404 require the government to

disclose this information even if not requested, the US instead had hidden the ball for 372 days and

denied request for evidence or ignored them until when they sent a partial production the evening

before the last sentencing date, long after the PSR was completed and the Forfeiture order

requested. Including exculpatory evidence recently discovered that disproves the loss calculation as

has always been maintained by the defendant.

         The Defense maintains its commitment to the plea agreement as stated clearly in the

Rule 11 hearings and transcripts from February 14, 2020.
            Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 8 of 14



       Excessive Fine Clause of the United States Constitution

       The request for the preliminary order based itself is a violation of the 8th Amendment as it is

actually punitive and not justly proven as real. The court must determine the applicability of the

Excessive Fines Clause, which applies only to forfeitures that may be characterized, at least in part,

as “punitive” – that is, forfeitures for which a defendant is personally liable.


       As the Supreme Court explained in Bajakajian, the Excessive Fines Clause limits the

government’s power to extract payments, whether in cash or in kind, “as punishment for some

offense.”


       If the court concludes that the clause applies, then it will determine whether the challenged

forfeiture is unconstitutionally excessive. At Sentencing the defense will address the reasons that

the relevant conduct in the falsely based evidence secretly shared in the PSR process and withheld

from the defense for over a year.


       In its Motion, the government seeks an in personam forfeiture money judgment against

Defendant in the amount of $177,483. This amount is based on proceeds that the USA alleges

were obtained by the defendant on a theory that is unproven, unrelated, and taken from a four year

old civil allegations, that were unsubstantiated and untested under any rules of evidence nor

submitted to any evidentiary procedure. Given the nature of the plea and the Rule 11 hearing this

request is excessive.

       Loss Calculation based on Evidence Denied Preliminary Sentencing Report.

       The Government attempts to demonstrate this with a “preponderance of evidence” that,

even if hearsay, and where many rules of evidence are tossed to the wind as a result of a plea, it is

now clear that there is a preponderance of evidence that was withheld for 372 days while shared

with the probation office skewing that report and denying the defense of an ability to answer that

before the PSR was finalized. This leads to a potential 8th Amendment violation on an excessive
          Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 9 of 14



and punitive punishment well beyond what is correct or just. The exculpatory and impeachment

shows that the PSR is based on an entirely corrupted and false Loss Calculation.


Although there is more evidence that impeaches their submissions still withheld after being

requested before the plea, during the negotiations, and after that impact the entire process and

certainly punishment, making it obligatory to share, the defense has ample evidence to address the

government’s request for preliminary motion for forfeiture.


               False Evidence Emblematic of the False Loss Calculation
                              No lesser Sanction than Dismissal
       Substantive false statements or lying about facts central to the case including the nature and

extent of ones own injuries cannot be tolerated and frequently cannot be remedied by any lesser

sanction than dismissal. The Supreme court observed that “broad criminal forfeiture provisions

carry the potential for Government abuse and can be devastating when used unjustly”

.Libretti v U.S. 516 29,42, 1995.


       Further Money Judgements allow the government to avoid the need to trace. They provide

a way for the government to exaggerate the amount of the proceeds generated by the offense of y

ERRONEOUS EXTRAPOLATIONS. They produce forfeiture judgements that hang over the

defendant for the rest of his life, regardless of ability to pay and thus interfering with his

rehabilitation. These estimates can be wildly exaggerated by the use of faulty extrapolation

techniques. In this case the techniques include use of false or falsified information that David is

able to refute outright with sworn testimony and legal agreements ratified by the victims

themselves but heretofore were suppressed by the witnesses and others.


        This evidence shows that witnesses now victims lied to the government and conspired to

create a false narrative withholding evidence that disproved their allegations and claims of loss.
           Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 10 of 14



         Up to the last minutes of the PSR process false or doctored evidence that was not confirm

continued to be sent to the probation office. This last minute evidence itself constituted 3 crimes

the victim witnesses committed in their submission. But it was accepted as authoritative. The

same source of this evidence was the Governments only source for the majority of its loss

calculation.


         An entirely flawed loss calculation codefied in the PSR by denying access to rightful

discover cannot be allowed.


         The probation office based their PSR assessment on 2 flawed factors


         The probation office will imply that:


   1. That the Defense had ample opportunity to discover and that the USA complied. Hence if

         he did not address this evidence directly in the PSR process it was correct


   2. That the preponderance of evidence was real and not false. By virtue of the fact that the

         USA believed the evidence, the probation office took the falsehoods as facts.


         The probation office made and expects the court to make a “reasonable estimate of the loss,

given the available information.” In accordance with United States v. Uddin, 551 F.3d 176 (2d Cir.

2009).


         But the government had hidden the ball on the defense and shared select, erroneous, and

entirely impeachable evidence to the probation office in the dark of the night.


         The available information was curated to present as fact documents prepared by those solely

with a motive to enrich themselves and denying the defendant an opportunity to confront that at

least in the PSR process.
             Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 11 of 14



        The day before the original sentencing thousands of pages were dumped on the defendant

that has been suppressed for 372 days in spite of dozens of proper legal requests dated back to the

day after his arrest.

        Although the defense remains entitled to discovery that impacts the decision for plea,

sentencing, and punishment including impeachment and Brady material, the defendant discovered

significant exculpatory and impeachment evidence. These files if properly disclosed before the

PSR was completed, show now that the loss calculation is entirely incorrect and that the forfeiture

amount is incorrect and unjust.

        The defendant maintains in fact and spirit the plea agreement as outlined in Count I

document #23 paragraph 29.


                                 DEFENSE REQUEST TO THE COURT


        Grossly disproportional to the gravity of the offense


        The defendant is requesting that no preliminary order be granted and that the this request by
the USA is stayed or denied until Sentencing when the defense, denied this constitutional and legal
right to discovery and to address the PSR fairly, will prove that his crime is limited to the amounts
in the plea and not so-called relevant conduct which in itself would require a scheme which he can
disprove. If the court rules to allow the Preliminary Order then the amounts should be as
stated in Document #23 para 29. At sentencing it will be demonstrated why this is an accurate
plea.

        There are 3 factors that the court must consider.

        I.       It is established law that forfeiture on the defendant will cause life-long and this will
                 deny his ability to make a living which this forfeiture request does in a severe
                 manner.

                 a. The USA request will make the nearly 60-year old defendant unable to earn a
                    living. The defendant has no money or assets but can borrow and pay the
                    amount in Para 29 of Document #23 promptly.
   Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 12 of 14



 II.     The essence of the crime of the defendant and its relation to other criminal activity is
         also a factor for the court to consider.
         a. The defense will show for consideration at punishment that there was no
             sophisticated scheme hence a lack of justification in the USSG for this alleged
             relevant conduct to compound forfeiture.           Without a scheme there is no
             justification in USSG for this forfeiture. The newly disclosed and still withheld
             evidence will show this.
 III.    The nature of the harm caused by the defendant’s conduct.

         a. Defense will be shown not to warrant this forfeiture since the victims lie scores of

             times in their submissions and statements as now proven in impeachment evidence

             previously denied for the sole purpose of enriching themselves where they failed

             in their settled civil suit. There is no harm at all to the alleged victims.


                                        CONCLUSION

        Combined with the arguments made in the May 26, 2020 Defense Motion to Dismiss

US Motion for Orders of Forfeiture (Money Judgement) the Defense request that the ruling

on the USA Motion for Preliminary Order of Forfeiture should delayed until Sentencing.

        Therefore, the only forfeiture, if any, should be to the extent of the plea

agreement para 29 and 31, namely $3000, to Count I, an amount already paid back to

the civil plaintiff. The defendant remains faithful to its plea agreement and its

terms. The Government amounts are erroneous, wildly exaggerate, entirely unproven

except by testimony of witnesses that are now impeached by evidence suppressed

unlawfully but the government.
        Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 13 of 14



            For the foregoing reasons, Defendant respectfully requests that the Court

     deny the government’s Motion. This $3000 is off set by the USA acknowledgement

     of a ‘credit’ of $28,100.



                                                     Respectfully submitted,

                                                     DAVID JOHN

                                                     FONDOTS

                                             By:     /s/ David John

                                                     David John Fondots
                                                     Defendant
                                                     978-727-5175
Dated: October 19, 2020
Case 1:19-cr-10357-RGS Document 74 Filed 10/20/20 Page 14 of 14
